 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6

 7                      CENTRAL DISTRICT OF CALIFORNIA
 8   RUBIN SANCHEZ,             )             No.: 5:17-CV-02224-VEB
 9                              )
         Plaintiff,             )
10                              )             ORDER AWARDING ATTORNEYS
11              v.              )             FEES UNDER THE EQUAL
                                )             ACCESS TO JUSTICE ACT,
12   COMMISSIONER OF THE SOCIAL )             PURSUANT TO 28 U.S.C. § 2412(d),
13   SECURITY ADMINISTRATION,   )             AND COSTS, PURSUANT TO 28
                                )             U.S.C. § 1920
14       Defendant.             )
15                              )
16

17
           Based upon the parties’ Stipulation for the Award and Payment of Equal
18
     Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
19
     be awarded attorneys’ fees under the EAJA in the amount of SEVEN THOUSAND
20
     SIX HUNDRED NINTY SEVEN DOLLARS AND SEVENTY FOUR CENTS
21
     ($7,697.74), and costs under 28 U.S.C. § 1920, in the amount of FOUR HUNDRED
22
     DOLLARS ($400.00), subject to the terms of the above-referenced Stipulation.
23

24   Dated: September 10, 2019           /s/Victor E. Bianchini
25                                       VICTOR E. BIANCHINI
                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
